Citation Nr: 0015326	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.  

2. Whether the veteran's claim for service connection for a 
cervical spine disorder is well grounded.  

3. Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1960 to February 
1982.  

In an unappealed rating decision of December 1984, the RO 
denied service connection for a disorder then characterized 
as root syndrome involving the left deltoid and triceps 
muscles.  In an unappealed rating decision of December 1993, 
the RO found that new and material evidence had not been 
submitted to reopen a claim for service connection for left 
cervical radiculopathy, which had previously been classified 
as a nerve root syndrome of the deltoid and triceps of the 
left arm.  

This matter now comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO, which found that no new and material evidence has been 
submitted to reopen a claim of service connection for a 
cervical spine disability.  The issues listed on the title 
page of this decision have been recharacterized and expanded 
to comply with a recent decision of the United States Court 
of Appeals for Veterans Claims (Court).  

For reasons made evident below, the issue of entitlement to 
service connection for a cervical spine disability will be 
discussed in the remand section of this decision.  A hearing 
scheduled before an RO hearing officer in May 1999 is 
indicated to have been cancelled by the veteran.  


FINDINGS OF FACT

1. The RO last denied service connection for a cervical spine 
disability in an unappealed rating decision of December 
1993.  

2. The evidence submitted since the unappealed rating 
decision of December 1993 and in conjunction with the 
veteran's October 1997 application to reopen his claim for 
service connection for a cervical spine disability is new, 
because it was not previously of record.  

3. The evidence submitted since the unappealed rating 
decision of December 1993 is material because it must be 
considered to fairly decide the merits of the veteran's 
claim for service connection for a cervical spine 
disability.  

4. The veteran's reopened claim for service connection for a 
cervical spine disability is plausible.  


CONCLUSIONS OF LAW

1. The December 1993 rating action finding no new and 
material evidence to reopen a claim for service connection 
for a cervical spine disability is final. 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  

2. The additional evidence received subsequent to the 
December 1993 unappealed rating decision is new and 
material; the veteran's claim of service connection for a 
cervical spine disability is therefore reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).  

3. The veteran's reopened claim for service connection for a 
cervical spine disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen the Claim.  

The evidence which was of record at the time of the December 
1993 rating decision which found no new and material evidence 
to reopen a claim for service connection for a cervical spine 
disorder may be briefly summarized.  Review of the service 
medical records reveals that the veteran was seen in August 
1971 for pain in the left side of the neck and left shoulder.  
It was said to resemble something like myofascitis of the 
left trapezius muscle.  In May 1980 the veteran was seen for 
complaints of a tingling sensation from the base of the left 
side of the skull radiating into the back of the left 
shoulder, left side of the chest, and the left arm down to 
the fingers.  No assessment was rendered.  On an August 1980 
military examination, a diagnosis of root syndrome left 
deltoid and triceps was reported.  During an orthopedic 
consultation in December 1980 for neck and left shoulder 
pain, it was noted that the veteran had been seen in October 
of that year and assessed as having root syndrome of the left 
deltoid and trapezius.  After the orthopedic consultation, 
the assessment was rule out root impingement.  On a physical 
therapy consultation in February 1981 the provisional 
diagnosis was axillary nerve irritation versus muscle strain.  
On examination prior to retirement from service in October 
1981, there was a diagnosis of pain syndrome of the deltoid 
and triceps of the left arm.  

On a September 1984 VA medical examination the veteran 
complained of pain in the neck and left shoulder when exposed 
to cold air.  It was said that previous X-rays of the left 
shoulder had not shown any disease.  On evaluation, the 
veteran had normal range of left shoulder motion, normal 
function in the shoulder, and the shoulder had a normal 
appearance.  No obvious neurological deficits were noted.  

An MRI of January 1993 revealed mild cervical spondylosis 
without cord compression, greatest at C6-7.  

The evidence associated with the claims folder since the 
December 1993 rating action includes records from a military 
medical facility which reveal treatment in July 1982 for left 
shoulder and low back pain which began three weeks earlier 
after the veteran was placing plywood in a ceiling.  
Evaluation revealed tenderness over the neck muscles and at 
the base of the neck.  The assessment was muscle sprain.  
After evaluation in August 1984, the assessment was cervical 
spondylosis.  Additional military and private clinical 
records and medical statements reflect treatment during the 
late 1980s and in the 1990s for cervical spondylosis.  

On a November 1997 VA orthopedic examination, the veteran 
gave a history of burning and numbness in the left upper 
extremity since 1976.  He did not report any trauma and said 
that the onset was gradual.  He said that he began to have 
more problems with pain in the neck and difficulty moving the 
neck in the late 1970s.  X-rays taken during the examination 
showed diffuse degenerative changes in the cervical spine, 
most pronounced at C5 and C6.  There was some auto effusion 
between C2-3 and C3-4 at the lamina with sclerotic borders.  
There was a decrease in the normal cervical spine lordosis 
and there was also decrease in the neural foramen between C2-
3, C3-4, C4-5, and C5-6.  It was concluded that the veteran 
had degenerative changes with nerve compression in the 
cervical spine.  After a November 1997 VA neurological 
examination the assessment was C5-6 radiculopathy.  

On a June 1999 VA orthopedic examination, the veteran gave a 
history of neck and left arm pain since 1976.  He reported 
significant muscle spasms and inability to use the left arm 
because of a tendency to drop things.  X-rays showed 
discogenic disease of C5-6 and C6-7 with spondylosis and 
neural foraminal osteophytes at C5-6 and C6-7, bilaterally.  
The examiner said that this mild spondylosis of the cervical 
spine was consistent with the veteran's past medical history.  

Initially, the Board notes that the unappealed rating 
decision of December 1984 denied service connection for root 
syndrome of the deltoid and triceps of the left arm.  There 
is a question as to whether the December 1993 rating decision 
dealing with a claim for service connection for cervical 
radiculopathy properly considered this claim as an 
application to reopen a claim for service connection on the 
basis of new and material evidence.  In any event, the Board 
finds that new and material evidence has been submitted to 
reopen the veteran's claim for service connection for his 
cervical spine disability.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
Service connection may be granted for degenerative arthritis 
of the cervical spine if it manifests to a compensable degree 
within one year following discharge from service.  
38 U.S.C.A. §§ 1101,1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may be granted for disability diagnosed after service when 
all the evidence establishes that the disability was incurred 
in service.  38 C.F.R. § 3.303(d) (1999)

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

Under the provisions of 38 C.F.R. § 38 C.F.R.§ 3.156(a), in 
order to reopen claims of service connection, there must be 
added to the record new and material evidence which, assuming 
its credibility, bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

At the time of the December 1993 rating action there was no 
definitive documentation of chronic cervical spine pathology 
prior to January 1993.  The neck and left upper extremity 
symptoms in service were considered in the December 1984 
rating action and again in the December 1993 rating action to 
have been acute and transitory and to have subsided without 
residual disability.  The evidence submitted subsequent to 
the December 1993 rating action includes post service 
military clinical records showing an assessment of cervical 
spondylosis in August 1984, two and one half years following 
discharge from service.  There are also reports of November 
1997 and June 1999 VA examinations in which the veteran gave 
a history of neck and left arm pain since 1976, some 6 years 
prior to his discharge from active duty.  After the June 1999 
examination, the examiner commented that the veteran had 
spondylosis of the cervical spine, which was "consistent 
with his past medical history".  In making this statement, 
the examining physician implied that there was a possibility 
that the veteran's current cervical spine disability had its 
onset in 1976, that is, during service.  Such evidence is new 
because it was not previously of record.  This evidence is 
also material in that it is neither cumulative nor redundant 
and is supportive of the veteran's claim.  When read in 
conjunction with the other evidence of record, this evidence 
is of such significance that it must be considered to fairly 
adjudicate the veteran's claim as provided by 38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F. 3d 1356 (1998).  Since 
new and material evidence has been submitted, the veteran's 
claim for service connection for a cervical spine disability 
is reopened.  

II. Well Groundedness of the Reopened Claim  

The question now for consideration is whether the veteran's 
reopened claim for service connection for a cervical spine 
disability is "well-grounded".  The Court, in the recent 
case of Elkins v. West, 12 Vet. App. 209 (1999) has 
recognized that new and material evidence to reopen a 
previously denied claim need not be sufficient to render it 
well grounded 

Accordingly, the threshold question to be answered in regard 
to the veteran's reopened claim for entitlement to service 
connection for a cervical spine disability is whether he has 
presented a well-grounded claim, i.e., a claim that is 
plausible.  If he has not, the claim must fail and there is 
no further duty to assist the veteran in the development of 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  In this case, the evidence of record, 
including the service medical records, the post service VA, 
military, and private medical records, and the VA examination 
report of June 1999 are sufficient to render the reopened 
claim for service connection for a cervical spine disability 
well grounded.

According to a decision of the Court, a well-grounded claim 
for primary service connection requires competent evidence of 
a current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1998).  

The veteran has been diagnosed repeatedly in recent years as 
having cervical spondylosis and disc degeneration.  
Therefore, the first requirement for a well grounded claim 
for service connection for a cervical spine disability under 
the holding of the Court in Caluza has clearly been met.  
Since the service medical records contain several references 
to complaints of neck pain and neurological dysfunction in 
the left shoulder and arm, the second requirement for a well 
grounded claim for service connection for a cervical spine 
disability under Caluza has also been met.  In view of the 
June 1999 comment from a VA physician to the effect that the 
veteran's currently diagnosed cervical spondylosis is 
consistent with his history of neck and left arm complaints 
during his period of service, the Board concludes that the 
third requirement for a well grounded claim for service 
connection under the Caluza standard has also been met.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a cervical spine 
disability is reopened.  

The veteran's claim for service connection for a cervical 
spine disorder is well grounded.  


REMAND

In view of the decision that the veteran has submitted new 
and material evidence to reopen his claim for service 
connection for a cervical spine disability, and that this 
claim is well grounded, the Board is of the opinion that the 
duty to assist the veteran in the development of his claim, 
as mandated in 38 U.S.C.A. § 5107(a), requires that he be 
afforded a VA examination to determine the nature and 
etiology of his current cervical spine disorder, prior to 
consideration of the issue of service connection for a 
cervical spine disability on the merits.  In this regard it 
is noted that there is no indication that the VA physician 
reviewed the claims folder prior to or in conjunction with 
the June 1999 examination.  

This case is therefore REMANDED to the RO for the following 
action:

1. The RO should afford the veteran a VA 
orthopedic examination to determine 
the etiology of his cervical spine 
disability.  All pertinent clinical 
findings should be reported in detail.  
The claims folder must be made 
available to the examining physician 
so that the pertinent clinical records 
may be reviewed in detail, and the 
examiner should state that he has 
reviewed the claims folder in his 
examination report.  After clinical 
evaluation and following a review of 
the claims folder, the examining 
physician should render a medical 
opinion as to whether it is at least 
as likely as not that the veteran's 
current cervical spine disability is 
related to the neck pain and left arm 
pain and numbness for which he 
received treatment during service.  

2. Then the RO should adjudicate the 
issue of entitlement to service 
connection for a cervical spine 
disability on the basis of all the 
evidence of record.  If this benefit 
is not allowed, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying, clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



